FOR IMMEDIATE RELEASE For more information contact: Pedro A. Richards Chief Executive Officer Telefax: (5411) 4343-7528 investorelations@gfgsa.com www.gfgsa.com GRUPO FINANCIERO GALICIA S.A. REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED JUNE 30, 2010 (Buenos Aires, Argentina, August 10, 2010) – Grupo Financiero Galicia S.A. (“Grupo Galicia”, “GFG”) (Buenos Aires Stock Exchange: GGAL /NASDAQ: GGAL) today announced its consolidated financial results for the second quarter of fiscal year 2010, ended June 30, 2010. NET INCOME FOR THE QUARTER ENDED JUNE 30, 2010 Ø Net income for the second quarter ended June 30, 2010, amounted to Ps. 46.4 million or Ps. 0.037 per share, equivalent to Ps. 0.37 per ADS. Ø This result can bemainly attributedto the income derived from our interests in Banco de Galicia y Buenos Aires S.A. (“the Bank”) (Ps. 69.0 million) and in Sudamericana Holding (Ps. 6.8 million), which waspartially offset by administrative expenses and financial expenses in the amount of Ps.24.7 million. Financial expenses include Ps. 11.3 million related to hedge derivatives of foreign currency risk of past quarters that, as of March 31, 2010, were registered as “Valuation Adjustment of Hedging Derivatives.” Excluding this adjustment, Grupo Galicia’s net income for the quarter would have amounted to Ps. 57.7 million. Ø The Bank recorded a net income of Ps. 72.8 million, an increase from the Ps. 41.1 million recorded in the second quarter of FY2009. Net income before the amortization of deferred losses from amparo claims increased significantly, reaching a Ps.202.4 million profit. Ø As of June 30, 2010, the Bank’s market share of loans to the private sector reached 8.68%, of which 0.73 percentage points correspond to Compañía Financiera Argentina. In terms of deposits, market share of the private sector reached 7.95%, of which 0.14 percentage points correspond to Compañía Financiera Argentina. Ø The table below shows the results per share information, based on GrupoGalicia’s financial statements. 1 In pesos FY 2010 FY 2009 Six months ended at: Earnings per Share 2nd Q 06/30/10 2nd Q 06/30/09 06/30/10 06/30/09 Total Average Shares (in thousands) Total Shares Outstanding (in thousands) Book Value per Share Book Value per ADS (*) Earnings per Share Earnings per ADS (*) (*) 1 ADS 10 ordinary shares Ø Grupo Galicia’s net income for the quarter represents an annualized return of 1.05% on average assets and of 8.71% on average shareholders’ equity. Percentages FY 2010 FY 2009 Six months ended at: Profitability 2nd Q 06/30/10 2nd Q 06/30/09 06/30/10 06/30/09 Return on Average Assets (*) Return on Average Shareholders Equity (*) (*) Annualized. NET INCOME BY BUSINESS Ø “Income from stake in Sudamericana Holding” includes the results from our interest in such company for the quarter ended March 31, 2010. Ø “Income from stake in other companies” includes the results from our interests in Net Investment S.A., Galicia Warrants S.A, G.V. Mandataria de Valores S.A. and Galval Agente de Valores S.A. Ø The “Deferred tax adjustment” shows the income tax charge determined by Banco Galicia’s subsidiaries in accordance with the deferred tax method. This adjustment was not made in Banco Galicia’s financial statements because Argentine Central Bank’s regulations do not contemplate the application of the deferred tax method. Ø “Other income GFG” mainly includes administrative expensesof Ps. 7.7 million and financial expensesof Ps. 17.0 million. 2 Ø The table below shows a “Net Income by Business” analysis. It includes a breakdown of Grupo Galicia’s results by subsidiary. In million of pesos FY 2010 Six months ended at: Net Income by Business 2nd Q 06/30/10 1st Q 03/31/10 06/30/10 06/30/09 Income from stake in Banco Galicia (94.7) Income from stake in Sudamericana Holding (87.5%) Income from stake in other companies -0.6 -1.0 -1.6 -3.1 Deferred tax adjustment in Banco Galicia’s subsidiaries -3.6 -1.0 -4.5 Other income GFG -24.7 -8.6 -33.3 Income tax -0.5 -0.3 -29.0 Net Income for the period RECENT DEVELOPMENTS Ø The issuance of ClassII Negotiable Obligations for a total face valueof up to US$45,000,000 was authorized on May 7, 2010. This class was issued in two series: Series II, for an amount of US$18,143,291 at a price of 101.82% of face value, with a maturity dateof May 2012 and 8%interest; and Series III, for an amount of US$26,856,709 at a price of 101.28% of face value, with a maturity date ofMay 2013 and 9%interest. CONFERENCE CALL On Wednesday, August 11, 2010, at 12:00 P.M. Eastern Standard Time (1:00 PM Buenos Aires Time), GFG will host a conference call to review these results. The call-in number is: (913) 312-1434 Passcode: 2542354 This report is a summary analysis of the Grupo Galicia’s financial condition and results of operations as of and for the period indicated. For a correct interpretation, this report must be read in conjunction with Banco Galicia’s press release (www.bancogalicia.com.ar) and GFG’s financial statements, as well as with all other material periodically filed with the Comisión Nacional de Valores (www.cnv.gov.ar), Securities and Exchange Commission (www.sec.gov), Bolsa de Comercio de Buenos Aires (www.bolsar.com.ar), Bolsa de Comercio de Córdoba and Nasdaq (www.nasdaq.com). Readers of this report must note that this is a translation made from an original version written and expressed in Spanish. Therefore, any matters of interpretation should be referred to the original version in Spanish. 3 SELECTED FINANCIAL INFORMATION – CONSOLIDATED DATA (*) In million of pesos 06/30/10 03/31/10 12/31/09 09/30/09 06/30/09 CASH AND DUE FROM BANKS GOVERNMENT AND CORPORATE SECURITIES LOANS OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE EQUITY IN OTHER COMPANIES BANK PREMISES AND EQUIPMENT, MISCELLANEOUS AND INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS DEPOSITS - Non-Financial Government Sector - Financial Sector - Non-Financial Private Sector and Residents Abroad - Current Accounts - Savings Accounts - Time Deposits - Other - Accrued interest and quotation diferences payable OTHER BANKS AND INTERNATIONAL ENTITIES NEGOTIABLE OBLIGATIONS OTHER LIABILITIES MINORITY INTERESTS TOTAL LIABILITIES SHAREHOLDERS’ EQUITY INFLATION AND EXCHANGE RATE Retail Price Index (%) (**) Wholesale Price Index (%) (**) C.E.R. (%) (**) Exchange Rate ($/U$S) (***) (*)Grupo Financiero Galicia S.A., consolidated with subsidiary companies (Art.33 - Law 19550). (**)Variation within the quarter. (***)Last working day of the quarter. Source B.C.R.A. - Comunique “A” 3500 - Reference Exchange Rate 4 SELECTED FINANCIAL INFORMATION – CONSOLIDATED DATA (*) In million of pesos Quarter ended: 06/30/10 03/31/10 12/31/09 09/30/09 06/30/09 FINANCIAL INCOME - Interest on Cash and Due From Bank - Interest on Loans to the Financial Sector - Interest on Overdrafts - Interest on Notes - Interest on Mortgage Loans - Interest on Pladge Loans - Interest on Credit Card Loans - Interest on Other Loans - Net Income from Government and Corporate Securities - On Other Receivables Resulting from Financial Brokerage - Net Income from Guaranteed Loans-Decree 1387/01 - Adjustment by application of adjusting index - Quotations Differences on Gold and Foreign Currency - Other FINANCIAL EXPENSES - Interest on Demand Accounts Deposits - Interest on Saving Accounts Deposits - Interest on Time Deposits - Interest on Interbank Loans Received (Call Money Loans) - Interest on Loans from Financial Sector - For Other Liabilities resulting from Financial Brokerage - Interest on Subordinated Negotiable Obligation - Other interest - Net Income from Options - - Adjustment by application of adjusting index - Contributions to the Deposit Insurance Fund - Other GROSS BROKERAGE MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES, NET ADMINISTRATIVE EXPENSES - Personnel Expenses - Directors’ and Syndics’ Fees - Other Fees - Advertising and Publicity - Taxes - Depreciation of Premises and Equipment - Amortization of Organization and Development Expenses - Other Operating Expenses - Other MINORITY INTEREST INCOME FROM EQUITY INVESTMENTS NET OTHER INCOME INCOME TAX NET INCOME (*) Group Financiero Galicia, consolidated with subsidiary companies (Art.33 - Law 19550) 5
